Citation Nr: 1816573	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left macular eye disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee condition.

3.  Entitlement to service connection for a bilateral knee condition. 

4.  Entitlement to service connection for bilateral restless leg syndrome.  

4.  Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected coronary artery disease.

5.  Entitlement to service connection for a respiratory condition, claimed as emphysema, chronic obstructive pulmonary disorder (COPD), and recurrent pneumonia, to include as due to asbestos exposure, and to include as secondary to service-connected coronary artery disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty Air Force from September 1972 to December 1981; and from September 1984 to November 1996.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran originally submitted claims for chronic fatigue, as well as shortness of breath secondary to heart condition.  He also submitted claims for emphysema and COPD due to asbestosis.  As will be explained further below the Board finds that a new examination is necessary to accurately determine the Veteran's diagnoses, and therefore is recategorizing the disabilities involving shortness of breath more broadly as a respiratory disorder, as well as separating the claim for chronic fatigue, which is noted in some treatment records as a history of chronic fatigue syndrome.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of an increased eye rating, and entitlement to service connection for bilateral restless leg syndrome, a bilateral knee condition, chronic fatigue, and a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  By a June 1997 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee condition; he was advised of the RO's decision, and of his appellate rights.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

2.  Additional evidence received since the RO's June 1997 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee condition and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1997 rating decision deny service connection for a bilateral knee condition is final.  38 U.S.C. §§ 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1997).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a bilateral knee condition.  38 U.S.C. §§ 1110, 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim 

In the present case, the RO, by a decision entered in 1997, denied, in part, the Veteran's claim for service connection for a bilateral knee condition on grounds that there was insufficient evidence to establish clinical evidence of acute or chronic disability.  In other words, there was on competent evidence of a current knee disability.  The RO notified the Veteran of its decision and of his appellate rights via correspondence dated in June 1997, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (1997). 

As a result, the RO's decision became final.  38 U.S.C.A. §§ 7105 (1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1997).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the June 1997 rating decision, service connection for a bilateral knee condition was denied because of a lack of evidence of an acute or chronic disability prior to the decision.  Evidence included service treatment records and a March 1997 examination and post-service treatment records.  The evidence received since the time of the RO's June 1997 rating decision includes updated treatment records and knee diagnoses including osteoarthritis of the knees; as well as multiple VA examinations.  This evidence was not before adjudicators when the Veteran's claim was last denied in June 1997 and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral knee condition and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.



ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a bilateral knee condition is reopened.  The appeal is granted to that extent only.  


REMAND

The Veteran was last evaluated by VA for compensation purposes for his left eye disability in September 2009.  In November 2017, the Veteran's representative filed an Appellant Brief, requesting a new examination for the Veteran's eye.  While the duty to assist does not require that a claim be remanded solely because of the passage of time if an otherwise adequate VA examination was conducted, the Board finds that in this instance a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's left eye macular mottling, as the Veteran had indicated in various lay statements that he has increased difficulty reading and seeing normally.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Next, the Veteran has stated that he has had restless leg syndrome since service, and that his knee symptoms demonstrated in service were in fact restless leg syndrome symptomology that was not diagnosed as clinicians did not understand the disease well at that time.  The April 2013 VA examiner noted that the clinicians in the service treatment records did not observe restless leg; and opined that the Veteran's restless leg was less than not related to cold weather in service.  However the Board finds a new VA examination is necessary to address the Veteran's lay contentions that he had had restless leg syndrome since service.

Next, the Veteran was afforded a VA examination in April 2013 for his knee.  The examiner noted that an August 1996 separation examination noted "old Osgood Schlatter' s disease with chondromalacia patella" and stated it was less likely as not caused by or result of or incurred in cold weather conditions that occurred on active duty, because there is no nexus between this knee condition and cold weather conditions.  The Board finds a new examination in warranted to find whether this diagnosis is related to any incident in service, not just cold weather, considering that it was noted the year he separated from service.

Regarding the Veteran's claimed chronic fatigue, the April 2011 VA examination noted that the Veteran had chronic fatigue and labored breathing due to his CAD, but VAMC treatment records including in August 2012 list chronic fatigue syndrome as a diagnosis in his past medical history.  Therefore, clarification of whether the Veteran has a separate diagnosis, or his fatigue is symptom of his already service-connected CAD, is warranted.

With regard the Veteran's claimed respiratory conditions, the April 2015 VA examiner found that "a possible diagnosis of COPD or Emphysema that currently is not confirmed by diagnostic tests, is less likely than not caused or related to military service."  The Board finds a new examination is warranted to confirm or rule out any respiratory diagnosis, given that this will assist him with his claim, including establishing whether the Veteran has a potentially asbestos related respiratory disease that warrants further development.  See M21, paragraph IV.ii.1.I.3.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VAMC treatment records to the extent possible.

2.  Afford the Veteran an appropriate VA eye examination using the most recent DBQ examination form, for evaluation of the current severity of his service-connected left macular eye disability.  All appropriate tests should be conducted.  The entire electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file. 

The examiner should render specific findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss, or any other symptoms associated with his left macular eye disability.  

3.  Schedule the Veteran for an appropriate VA examination for his restless leg syndrome.  The electronic claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's restless less was incurred in or aggravated by service, or whether it manifested within a year of service as an organic disease of the nervous system.  

The examiner should address the Veteran's contentions that he had symptoms of restless leg syndrome in service that were not recognized until his later diagnosis, given that medical clinicians did not understand restless leg syndrome while he was in service. 

A complete rationale must be provided to support any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner  shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule the Veteran for an appropriate VA examination for his restless bilateral knee condition including Osgood Schlatter' s disease.  The electronic claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that Veteran's Osgood Schlatter disease was incurred in or aggravated by service.  

The examiner should address the 1996 service treatment record findings of Osgood Schlatter' s disease.  

A complete rationale must be provided to support any opinion rendered.  A complete rationale must be provided to support any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner  shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Schedule the Veteran for an appropriate VA examination for his claimed chronic fatigue.  The electronic claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should:

(i)  Identify whether the Veteran has diagnosis of chronic fatigue syndrome; and 

(ii)  If so, is the chronic fatigue syndrome it its own distinct diagnosis or is it a symptom of coronary artery disease.

(iii)  If the chronic fatigue syndrome is its own distinct diagnosis, is it at least as likely as not (a 50 percent or greater probability) caused or aggravated (chronically worsened beyond its natural progression) by his service-connected coronary artery disease.

A complete rationale must be provided to support any opinion rendered.  A complete rationale must be provided to support any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner  shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  Schedule the Veteran for an appropriate VA examination for his claimed respiratory conditions.  The electronic claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted to confirm or rule out any respiratory diagnoses. 

The examiner should:

(i)  Identify current respiratory conditions; and 

(ii)  Opine on whether the respiratory condition was:

(a) At least as likely as not (50 percent or greater probability) incurred in or aggravated by service; or  

(b) At least as likely as not (a 50 percent or greater probability) caused or aggravated (chronically worsened beyond its natural progression) by his service-connected coronary artery disease. 

A complete rationale must be provided to support any opinion rendered.  A complete rationale must be provided to support any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner  shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  Readjudicate the above claims on appeal after appropriate development is undertaken.  If the claims are not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


